DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62947338, filed 12/12/2019.
​
Information Disclosure Statement
Examiner acknowledges that no information disclosure statement(s) (IDS) is submitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “M antennas” and “M RF Conversion/mixing blocks.” The term “M” is not defined in the specification. It is not clear if “M” is a certain number or “plurality” or “multiple.” The applicant needs to clarify. 
Claim 1 recites “finally an Analog to Digital Converter (ADC) for each RF channel.” The term “finally’ is a relative term. The specification of the instant application recites “M RF Conversion/mixing blocks, each followed by a Low-Pass RF or IF Filter and finally an Analog to Digital Converter (ADC) for each RF channel.” The term “finally” is ambiguous. It is not clear if the term “finally” refers to the position of the ADC or something else. The applicant needs to clarify.
Claim 1 recites “the traditional Nyquist Sampling Rate.”  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear what is meant by the word “traditional.” The applicant needs to clarify.
Claim 1 recites “the vacant.”  There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 2 recites “the signal bandwidth.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
. The applicant needs to clarify.
Claim 2 recites “P times”, The term “P” is not defined in the speciation. It is not clear if “P” is a certain integer number or a fraction or something else. The applicant needs to clarify.
Claim 2 recites “an ADC rate at a higher sampling rate than the twice the signal bandwidth.” It is not clear what is meant by “an ADC rate at a higher sampling rate...” It is not understood if the applicant wants to claim “an analog to digital conversion rate” that is the oversampling rate of claim 1, or some other analog to digital conversion rate that is a multiple of some other rate.
Claim 2 recites “P times the original rate.” Claim 2 recites the limitation "the original rate " in line 2 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites an ADC rate at a higher sampling rate than the twice the signal bandwidth, which is P times the original rate of fs, or “
    PNG
    media_image1.png
    38
    149
    media_image1.png
    Greyscale
 . It is not understood what is f, fs or 
    PNG
    media_image2.png
    28
    27
    media_image2.png
    Greyscale
 in the equation. The applicant needs to carify.
Claim 3 recites “the new sample period, 
    PNG
    media_image3.png
    18
    23
    media_image3.png
    Greyscale
, is to be expressed as a function of the original sample period, 
    PNG
    media_image4.png
    15
    20
    media_image4.png
    Greyscale
, as 
    PNG
    media_image5.png
    32
    65
    media_image5.png
    Greyscale
, which is P times shorter than the original Nyquist rate.” Claim 1 recites that over-sampling of the received signal above the traditional Nyquist Sampling Rate. It is not understood what is “the original Nyquist rate.” Is it the original sampling rate which is above the Nyquist rate, or something else.
Claim 3 recites the limitation "the new sample period " in line 1 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the original Nyquist rate" in line 3 of claim 3.  There is insufficient antecedent basis for this limitation in the claim. It is not understood if “the original Nyquist rate” is “the Nyquist rate” or “the original sampling rate.” The applicant needs to clarify.
Claim 4 recites “the operational method is similar to the method developed in application (Passive Beam Mechanics # US Provisional Patent number 62,895574).” It is not understood what is meant by “the operational method is similar to the method developed in application (Passive Beam Mechanics # US Provisional Patent number 62,895574).” The speciation of the instant application fails to describe what the method developed is and what is meant by the phrase “similar to.” “similar to” is a relative term, and the meets and bounds of the phrase is not described in the specification of the present application.
Claim 4 recites “the operational method.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 4 recites “the method developed in application.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 4 recites “the method developed in application (Passive Beam Mechanics # US Provisional Patent number 62,895574).” The structure and meaning of  the phrase “the method developed in application (Passive Beam Mechanics # US Provisional Patent number 62,895574)” is completely unclear. The applicant needs to clarify.
Claim 4 recites “this technique.” Paragraph 7 of the instant application merely mentions “this technique.” The instant application does not describe what “this technique” refers to. The applicant needs to clarify. 
Claim 4 recites “P=1 array.” The term “P” is not defined. It is not clear what the phrase “P=1” is referred as. The applicant needs to clarify.
Claim 4 recites “the P=1 array.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 5 recites “shifted elements.” It is not clear if “shifted elements refers to antenna elements or elements of data gathered and processed. The applicant needs to clarify.
Claim 5 recites “the oversampled data stream. There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 6 recites “the Passive Beam Mechanics, (US Provisional Patent number 62,895574) technology.” The structure and meaning of the phrase “the Passive Beam Mechanics, (US Provisional Patent number 62,895574) technology” is completely unclear. The applicant needs to clarify.
Claim 6 recites “the technique can also be applied to, not only the Passive Beam Mechanics, (US Provisional Patent number 62,895574) technology used to increase the effective size of the original (real, versus synthetic) antenna or array.” It is not understood what is meant by “not only the Passive Beam Mechanics, (US Provisional Patent number 62,895574) technology.” The speciation of the instant application fails to describe Passive Beam Mechanics, and the meets and bounds of the phrase is not described in the application of the present application. The applicant needs to clarify.
Claim 6 recites “any over sampled time period from 2 to P.” The term “P” is not defined in the speciation. It is not clear if “P” is a certain integer number or a fraction or something else. The applicant needs to clarify.
Claim 6 recites “any over sampled time period from 2 to P.” It is not understood,  what is meant by time period from “2 to P”. It is not clear if the time period from “2 to P” is any absolute number with any unit or is a relative comparison with some value. The applicant needs to clarify.
Claim 6 recites the limitation " the technique " in line 1.  There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify. 
Claim 7 recites the limitation " the technique " in line 1.  There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify. 
Claim 7 recites “the technique is blind and does not require motion of the array or coordinated motion and location knowledge of the real elements of the array.” Claim 7 is a negative limitation. It is not understood what is the claimed element. The applicant needs to clarify.
Claim 7 recites “the technique is blind.” Claim 7 merely recites the term “blind” in paragraph 104. It is not clear what is claimed by the term “blind” within the context of the specification.
Claim 7 recites “the real elements.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify. 
Claim 8 recites “the synthesized antenna components. There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify. 
Claim 8 recites “the original real data vector.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 8 recites “the original array data stream.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 9 recites “the method.” There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends on claim 1, and claim 1 is a system claim. The applicant needs to clarify.
Claim 9 recites “the receive mode.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 9 recites “the time synchronized Analog to Digital Converters.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 9 recites “exploits oversampled data” The term “exploits” is vague. The specification is silent in explaining the meets and bounds of the word “exploits.” The applicant needs to clarify.
Claim 10 recites “the resulting array radiation patterns.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 10 recites “the main lobe.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 11 recites “the technique.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 11 recites “the directive gain.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 11 recites “the original real array.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 12 recites “the method.” There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends on claim 1, which is a system claim. The applicant needs to clarify.
Claim 12 recites “the received beamwidth.” There is insufficient antecedent basis for this limitation in the claim. The applicant needs to clarify.
Claim 12 recites “the Passive Beam Mechanics technology, US Provisional Patent number #62,895574.” The structure and meaning of the phrase “the Passive Beam Mechanics technology, US Provisional Patent number #62,895574” is completely unclear. The applicant needs to clarify.
Claim 12 recites “the method which can be used in conjunction with the Passive Beam Mechanics technology, US Provisional Patent number #62,895574.” It is not understood the meets and bounds of “the Passive Beam Mechanics technology, US Provisional Patent number #62,895574” within the context of the specification. The applicant needs to clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 7-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Davis et al. (US20050195103 A1), and further in view of Woodsum (US 2009/0239551).
Regarding Claim 1, Davis et al. (‘103) discloses “a system wherein a multiplicity of M antennas (paragraph 18: receive phased array...placing array elements in close proximity; paragraph 39: Figure 1: emitter and receiver array; Figures 11a-11d), 
M RF Conversion/mixing blocks, each followed by a Low-Pass RF or IF Filter (Figure 8: mixer and LPF for each channel)”, 
“where each channel, i = 1, ..., M, generates a sample of the incident (and downconverted) signal, which can be modeled as a data vector (paragraph 147: reconstitute the array data vector, typically at baseband, so that it contains principally only the geometry phase information...data is then processed by DOA algorithms and/or beamformer algorithms. The other approach to application involves embedding GPP and GSP in the beamformer...majority of processing architecture figures included in this disclosure refer to baseband representations of the signal) 

    PNG
    media_image6.png
    23
    211
    media_image6.png
    Greyscale
, wherein 
a. s(t) = the baseband signal, received and downconverted, on each i channel, and 
b. 
    PNG
    media_image7.png
    21
    71
    media_image7.png
    Greyscale
 = array steering vector, for a far field signal at azimuth angle, 
    PNG
    media_image8.png
    18
    12
    media_image8.png
    Greyscale
, elevation angle, 
    PNG
    media_image9.png
    17
    11
    media_image9.png
    Greyscale
, and carrier frequency f, and 
c. 
    PNG
    media_image10.png
    20
    28
    media_image10.png
    Greyscale
 = noise vector, as a function of time 
(paragraph 123: the steering vector corresponds to the array response to radiation from a point target (or remote communications transmitter) at a specified azimuth and elevation angle and with a specified instantaneous Doppler frequency corresponding to the target's radial velocity; paragraph 106: 
    PNG
    media_image11.png
    62
    442
    media_image11.png
    Greyscale
, where 
    PNG
    media_image12.png
    18
    112
    media_image12.png
    Greyscale
are the amplitude, phase and direction of arrival of each the P_1 plane waves, 
    PNG
    media_image13.png
    24
    76
    media_image13.png
    Greyscale
 are the interference and noise received at each element).”
Davis et al. (‘103) does not explicitly disclose:
finally an Analog to Digital Converter (ADC) for each RF channel.
d. using over-sampling of the received signal above the traditional Nyquist Sampling Rate.
a High Speed Analog to Digital Converter (ADC) is utilized to produce additional vector signal samples that are used to construct higher dimensional Signal Data Vectors and Calibration Data Vectors, that are applied in a way to synthetically generate "fill in" antennas, at the vacant or "hole" positions in Phased Arrays systems.
Woodsum (‘551) relates to devices and methods for directionally receiving and/or transmitting radio waves for use in applications such as wireless communications systems and/or radar. Woodsum (‘551) teaches “finally an Analog to Digital Converter (ADC) for each RF channel (paragraph 87: In one embodiment and as shown in Figure 2, the data is captured digitally at the output of synchronously sampled Analog to Digital Converters (ADCs), and converted to quadrature sampled (complex) data on a per channel/sensor basis),”
“d. using over-sampling of the received signal (paragraph 9: employing an array of receiving antennas that is small as measured in units of the wavelength of radio waves being received or transmitted, especially in the case of spatially over sampled arrays) above the traditional Nyquist Sampling Rate (paragraph 56: the oversampling used to increase the resolution of beams or frequency bins via DHT may be generated through up-sampling, i.e., through the interpolation of data which is already sampled at a rate that is higher than Nyquist; paragraph 91: In the hermetic transform approach to beam formation of spectrum analysis, the signal is over-sampled, with elements less than 
    PNG
    media_image14.png
    21
    26
    media_image14.png
    Greyscale
 spacing in the case of beam forming, or with sampling rates much faster than the Nyquist rate in the case of time or frequency domain processing), 
a High Speed Analog to Digital Converter (ADC) is utilized to produce additional vector signal samples (paragraph 82: the discrete-time signal can over-sampled  at the Analog-to-Digital Conversion (ADC) stage, or is up sampled via interpolation filtering; paragraph 9: data sampled at a rate that is higher than Nyquist) that are used to construct higher dimensional Signal Data Vectors and Calibration Data Vectors, that are applied in a way to synthetically generate "fill in" antennas, at the vacant or "hole" positions in Phased Arrays systems (paragraph 56: the number of physical channels needed can potentially be much smaller than the number of data channels needed in the beam forming matrix in order to produce highly directive beams...the above concept is referred to here as that of a Synthetically Constructed Interpolated Array (SCIA) ...the SCIA can be constructed and the DFT method applied to the data with some minor modifications...as applied to SCIA, the exact matched filter steering vector (V) utilized in the beamforming matrix 
    PNG
    media_image15.png
    20
    121
    media_image15.png
    Greyscale
 as described above, is replaced with the interpolated (matched filter) steering vector ...all other aspects of the HOP remain the same...this approach allows the least-squares procedure to compensate for any interpolation errors due to numerical interpolation filtering. Interpolation of complex data is done in the polar domain, interpolating magnitude and interpolating phase of the complex vectors; paragraph 58: a common problem in radar and communications antenna processing is the corruption and distortion of the arriving wave front via local reflections and multipath propagation/scattering...the above procedure is modified by replacement of the steering vectors rows 
    PNG
    media_image16.png
    24
    62
    media_image16.png
    Greyscale
 of the beamforming matrix 
    PNG
    media_image17.png
    23
    124
    media_image17.png
    Greyscale
 with calibration vectors, that are either data actually observed from the arrivals the chosen steer angles 
    PNG
    media_image18.png
    24
    95
    media_image18.png
    Greyscale
, or are derived from accurate physical models which include the local scattering; paragraph 62: the methods can be used on Synthetically Constructed Interpolated Arrays, obtained by interpolation of data from physical elements; paragraph 92: an interpolation process can be added to the Hermetic Transform processing system to create signals synthetically  which "fill-in" missing data using a smaller number of elements or samples)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Davis et al. (‘103) with the teaching of Woodsum (‘551) for improved antenna calibration (Woodsum (‘551) – paragraph 98). In addition, both the prior art references, (Davis et al. (‘103) and Woodsum (‘551)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radio frequency signal through array of antennas, forming complex beam vector and analyzing radar return signal.  
Regarding Claim 2, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Davis et al. (‘103) does not explicitly disclose “operates at an ADC rate at a higher sampling rate than the twice the signal bandwidth, which is P times the original rate of fs, or 
    PNG
    media_image19.png
    35
    181
    media_image19.png
    Greyscale
.”
Woodsum (‘551) relates to devices and methods for directionally receiving and/or transmitting radio waves for use in applications such as wireless communications systems and/or radar. Woodsum (‘551) teaches “operates at an ADC rate at a higher sampling rate than the twice the signal bandwidth, which is P times the original rate of fs, or 
    PNG
    media_image19.png
    35
    181
    media_image19.png
    Greyscale
(paragraph 56: because of the Nyquist Sampling Theorem, a band-limited signal which is sampled with intervals no larger than the Nyquist rate, can be represented by, and recovered from, a set of discrete samples that meet the Nyquist sampling criteria...according to the Nyquist Sampling Theorem, the minimum sampling frequency (Nyquist Rate) is no higher than twice the highest frequency present...the oversampling used to increase the resolution of beams or frequency bins via DHT may be generated through up-sampling, i.e., through the interpolation of data which is already sampled at a rate that is higher than Nyquist).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Davis et al. (‘103) with the teaching of Woodsum (‘551) for improved antenna calibraion (Woodsum (‘551) – paragraph 98). In addition, both the prior art references, (Davis et al. (‘103) and Woodsum (‘551)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radio frequency signal through array of antennas, forming complex beam vector and analyzing radar return signal.  
Regarding Claim 4, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Davis et al. (‘103) does not explicitly disclose “the operational method is similar to the method developed in application (Passive Beam Mechanics # US Provisional Patent number 62,895574) using algebraic combinations of samples from real antennas (providing space positions), and oversampled in time (time positions), resulting in manipulation of "Space-Time", however, rather than extending an array, this technique fills in "holes" or gaps in the P=1 array.”
Woodsum (‘551) relates to devices and methods for directionally receiving and/or transmitting radio waves for use in applications such as wireless communications systems and/or radar. Woodsum (‘551) teaches “the operational method is similar to the method developed in application (Passive Beam Mechanics # US Provisional Patent number 62,895574) using algebraic combinations of samples from real antennas (providing space positions), and oversampled in time (time positions), resulting in manipulation of "Space-Time", however, rather than extending an array, this technique fills in "holes" or gaps in the P=1 array (paragraph 56: the number of physical channels needed can potentially be much smaller than the number of data channels needed in the beam forming matrix in order to produce highly directive beams...the above concept is referred to here as that of a Synthetically Constructed Interpolated Array (SCIA)...the SCIA can be constructed and the DFT method applied to the data with some minor modifications. Specifically, as applied to SCIA, the exact matched filter steering vector (V) utilized in the beamforming matrix 
    PNG
    media_image15.png
    20
    121
    media_image15.png
    Greyscale
 as described above, is replaced with the interpolated (matched filter) steering vector ...all other aspects of the HOP remain the same...this approach allows the least-squares procedure to compensate for any interpolation errors due to numerical interpolation filtering...interpolation of complex data is done in the polar domain, interpolating magnitude and interpolating phase of the complex vectors; paragraph 58: a common problem in radar and communications antenna processing is the corruption and distortion of the arriving wave front via local reflections and multipath propagation/scattering ...the above procedure is modified by replacement of the steering vectors rows 
    PNG
    media_image16.png
    24
    62
    media_image16.png
    Greyscale
 of the beamforming matrix 
    PNG
    media_image17.png
    23
    124
    media_image17.png
    Greyscale
 with calibration vectors, that are either data actually observed from the arrivals the chosen steer angles 
    PNG
    media_image18.png
    24
    95
    media_image18.png
    Greyscale
, or are derived from accurate physical models which include the local scattering; paragraph 62: the methods can be used on Synthetically Constructed Interpolated Arrays, obtained by interpolation of data from physical elements; paragraph 92: an interpolation process can be added to the Hermetic Transform processing system to create signals synthetically  which "fill-in" missing data using a smaller number of elements or samples; paragraph 167: a  space-time processor utilizes the spatial samples from the elements of an array antenna and the temporal samples provided by the successive pulses of a multiple-pulse waveform...the space-time processor can be represented by an MN-dimensional weight vector w. Its output z can be represented as the inner product of the weight vector and the snapshot of interest; paragraph 168: one way to view a space-time weight vector is a combined receive array beamformer and target Doppler filter...the space-time  processor provides coherent gain on target while forming angle and Doppler response nulls to suppress clutter and jamming...as the clutter and jamming scenario is not known in advance, the weight vector must be determined in a data-adaptive way from the radar returns...a space-time processor typically computes multiple weight vectors that form a filter bank to cover all potential target angles and Doppler frequencies. Figure 20a depicts the use of GPP and GSP with generalized STAP processing).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Davis et al. (‘103) with the teaching of Woodsum (‘551) for improved antenna calibraion (Woodsum (‘551) – paragraph 98). In addition, both the prior art references, (Davis et al. (‘103) and Woodsum (‘551)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radio frequency signal through array of antennas, forming complex beam vector and analyzing radar return signal.  
Regarding Claim 5, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Davis et al. (‘103) does not explicitly disclose “a single or multiplicity of shifted elements, that correlates the response of a reference antenna in the array at time t2, to the antenna response of another antenna in the array at time 
    PNG
    media_image20.png
    21
    15
    media_image20.png
    Greyscale
 in the oversampled data stream, is used to generate a shift factor k, that is then used to generate a new antenna or multiplicity of antennas at the hole position.”
Woodsum (‘551) relates to devices and methods for directionally receiving and/or transmitting radio waves for use in applications such as wireless communications systems and/or radar. Woodsum (‘551) teaches “a single or multiplicity of shifted elements, that correlates the response of a reference antenna in the array at time t2, to the antenna response of another antenna in the array at time 
    PNG
    media_image20.png
    21
    15
    media_image20.png
    Greyscale
 in the oversampled data stream, is used to generate a shift factor k, that is then used to generate a new antenna or multiplicity of antennas at the hole position (paragraph 61: (1) the methods can be used with multi-dimensional data, such as with data from planar or volumetric arrays; paragraph 62: (2) the methods can be used on Synthetically Constructed Interpolated Arrays, obtained by Interpolation of data from physical elements; paragraph 63: (3) the methods can be used in the presence of, and specifically to mitigate the effects of, multipath which corrupts and distorts the signal wave fronts; paragraph 64: (4) Hybrid DHT/conventional approaches can be formulated and applied as well; paragraph 75: the results of conventional beamforming using DFT beamforming and uniform weighting on a 7-element array (seven physical receive channels) is shown by line 40 at the top...the resulting pattern developed for the same 7-element linear array using the DHT with Hermetic Matrix derived from equation E16 is indicated by curve 42. A peak of the DHT pattern is correctly located at the true beam arrival angle. The `+` points indicate by comparison, the result of creating a 7-element Synthetically Constructed Interpolated Array (SCIA) from only three physical elements that span the 2/10 wavelength array (i.e., equal 1/10 wavelength spacing)...these patterns serve to illustrate the utility of the systems and methods with regards to the increased resolution properties; paragraph 79: Figure 7 shows three beam amplitude patterns, corresponding to the same cylindrically shaped array...the outer pattern (DHT-5 Staves) shown as line 50 is the same predicted pattern shown in Figure 6 using conventional beamforming and uniform weights...the next pattern shown with line 52 is obtained by applying the present invention to the beamforming of the same data from the 5-stave used to form the conventional beam...the sharpest pattern shown with line 54 is formed with a SCIA, interpolating the 5-stave data up to 19 total receiving channels using interpolation then applying the method described herein to form the beam. The results show a significant increase in beam resolution).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Fleet et al. (‘259) Davis et al. (‘103) with the teaching of Woodsum (‘551) for improved antenna calibration (Woodsum (‘551) – paragraph 98). In addition, both the prior art references, (Davis et al. (‘103) and Woodsum (‘551)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radio frequency signal through array of antennas, forming complex beam vector and analyzing radar return signal.  
Regarding Claim 7, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Davis et al. (‘103) further discloses “the technique is blind and does not require motion of the array or coordinated motion and location knowledge of the real elements of the array (paragraph 114: a constant factor M can be applied if the geometry phase is not a function of frequency...this would occur for a radiation geometry that is stationary or very slowly varying, i.e. if there were little, or no, relative angular motion between the remote energy source (communications transmitter or radar target) and the receiver array axis; paragraph 115:  for stationary geometries or very slowly varying geometries, the phase scaling is independent of frequency and phase may be scaled by the constant M)”.  
Regarding Claim 8, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Davis et al. (‘103) does not explicitly disclose “an increased dimensional data vector is generated by adding the synthesized antenna components to the original real data vector, which now represents the original array data stream plus data stream elements of new antennas which fill gaps or holes.”
Woodsum (‘551) relates to devices and methods for directionally receiving and/or transmitting radio waves for use in applications such as wireless communications systems and/or radar. Woodsum (‘551) teaches “an increased dimensional data vector is generated by adding the synthesized antenna components to the original real data vector, which now represents the original array data stream plus data stream elements of new antennas which fill gaps or holes (paragraph 56: the number of physical channels needed can potentially be much smaller than the number of data channels needed in the beam forming matrix in order to produce highly directive beams...the above concept is referred to here as that of a Synthetically Constructed Interpolated Array (SCIA)...the SCIA can be constructed and the DFT method applied to the data with some minor modifications...the exact matched filter steering vector (V) utilized in the beamforming matrix 
    PNG
    media_image21.png
    18
    116
    media_image21.png
    Greyscale
 as described above, is replaced with the interpolated (matched filter) steering vector...this approach allows the least-squares procedure to compensate for any interpolation errors due to numerical interpolation filtering...interpolation of complex data is done in the polar domain, interpolating magnitude and interpolating phase of the complex vectors; paragraph 58: a common problem in radar and communications antenna processing is the corruption and distortion of the arriving wave front via local reflections and multipath propagation/scattering...the above procedure is modified by replacement of the steering vectors rows 
    PNG
    media_image22.png
    20
    61
    media_image22.png
    Greyscale
 of the beamforming matrix 
    PNG
    media_image23.png
    19
    118
    media_image23.png
    Greyscale
 with calibration vectors, that are either data actually observed from the arrivals the chosen steer angles 
    PNG
    media_image24.png
    18
    92
    media_image24.png
    Greyscale
, or are derived from accurate physical models which include the local scattering; paragraph 62: the methods can be used on Synthetically Constructed Interpolated Arrays, obtained by interpolation of data from physical elements; paragraph 92: therefore an interpolation process can be added to the Hermetic Transform processing system to create signals synthetically which "fill-in" missing data using a smaller number of elements or samples).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Fleet et al. (‘259) Davis et al. (‘103) with the teaching of Woodsum (‘551) for improved antenna calibration (Woodsum (‘551) – paragraph 98). In addition, both the prior art references, (Davis et al. (‘103) and Woodsum (‘551)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radio frequency signal through array of antennas, forming complex beam vector and analyzing radar return signal.  
Regarding Claim 9, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Davis et al. (‘103) does not explicitly disclose “the method operates in the receive mode and uses oversampled data from the time synchronized Analog to Digital Converters and exploits oversampled data from real antenna pairs.”
Woodsum (‘551) relates to devices and methods for directionally receiving and/or transmitting radio waves for use in applications such as wireless communications systems and/or radar. Woodsum (‘551) teaches “the method operates in the receive mode and uses oversampled data from the time synchronized Analog to Digital Converters and exploits oversampled data from real antenna pairs (paragraph 9: employing an array of receiving antennas that is small as measured in units of the wavelength of radio waves being received or transmitted, especially in the case of spatially over sampled arrays; paragraph 56: the oversampling used to increase the resolution of beams or frequency bins via DHT may be generated through up-sampling, i.e., through the interpolation of data which is already sampled at a rate that is higher than Nyquist; paragraph 91: in the hermetic transform approach to beam formation of spectrum analysis, the signal is over-sampled, with elements less than 
    PNG
    media_image14.png
    21
    26
    media_image14.png
    Greyscale
 spacing in the case of beam forming, or with sampling rates much faster than the Nyquist rate in the case of time or frequency domain processing; paragraph 82: the discrete-time signal can over-sampled at the Analog-to-Digital Conversion (ADC) stage, or is up-sampled via interpolation filtering).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Davis et al. (‘103) with the teaching of Woodsum (‘551) for improved antenna calibraion (Woodsum (‘551) – paragraph 98). In addition, both the prior art references, (Davis et al. (‘103) and Woodsum (‘551)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radio frequency signal through array of antennas, forming complex beam vector and analyzing radar return signal.  
Regarding Claim 11, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Davis et al. (‘103) does not explicitly disclose “the technique also generates an increase in the directive gain of the original real array.”
Woodsum (‘551) relates to devices and methods for directionally receiving and/or transmitting radio waves for use in applications such as wireless communications systems and/or radar. Woodsum (‘551) teaches “the technique also generates an increase in the directive gain of the original real array (paragraph 56: the number of physical channels needed can potentially be much smaller than the number of data channels needed in the beam forming matrix in order to produce highly directive beams...the above concept is referred to here as that of a Synthetically Constructed Interpolated Array (SCIA)...the SCIA can be constructed and the DFT method applied to the data with some minor modifications. Specifically, as applied to SCIA, the exact matched filter steering vector (V) utilized in the beamforming matrix 
    PNG
    media_image15.png
    20
    121
    media_image15.png
    Greyscale
 as described above, is replaced with the interpolated (matched filter) steering vector ...all other aspects of the HOP remain the same...this approach allows the least-squares procedure to compensate for any interpolation errors due to numerical interpolation filtering. Interpolation of complex data is done in the polar domain, interpolating magnitude and interpolating phase of the complex vectors).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Davis et al. (‘103) with the teaching of Woodsum (‘551) for improved antenna calibraion (Woodsum (‘551) – paragraph 98). In addition, both the prior art references, (Davis et al. (‘103) and Woodsum (‘551)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radio frequency signal through array of antennas, forming complex beam vector and analyzing radar return signal.  
Regarding Claim 12, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Davis et al. (‘103) does not explicitly disclose “the method which can be used in conjunction with the Passive Beam Mechanics technology, US Provisional Patent number #62,895574, to both reduce grating lobes as well as to narrow the received beamwidth.”
Woodsum (‘551) relates to devices and methods for directionally receiving and/or transmitting radio waves for use in applications such as wireless communications systems and/or radar. Woodsum (‘551) teaches “the method which can be used in conjunction with the Passive Beam Mechanics technology, US Provisional Patent number #62,895574, to both reduce grating lobes as well as to narrow the received beamwidth (paragraph 87: use of the Hermetic Transform as described above allows the creation of narrow receiving beams with a multi-element sensor array, where the sensor can include antennas; paragraph 109:narrow beam formation can be added to current technology to span the station or sectors with a set of narrow spatial beams, with a beam only sensing the signal in a narrow field of view; paragraph 111: the systems and methods can result in higher resolution, i.e., reduced beam width, for a constrained antenna size and can produce greater array gain).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Davis et al. (‘103) with the teaching of Woodsum (‘551) for improved antenna calibraion (Woodsum (‘551) – paragraph 98). In addition, both the prior art references, (Davis et al. (‘103) and Woodsum (‘551)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radio frequency signal through array of antennas, forming complex beam vector and analyzing radar return signal.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Davis et al. (US20050195103 A1)/Woodsum (US 2009/0239551), and further in view of Fukuda et al. (US 2012/0293359 A1).
Regarding Claim 3, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Woodsum (‘551) does not explicitly disclose “the new sample period, 
    PNG
    media_image25.png
    21
    22
    media_image25.png
    Greyscale
, is to be expressed as a function of the original sample period, 
    PNG
    media_image26.png
    30
    105
    media_image26.png
    Greyscale
, which is P times shorter than the original Nyquist rate.”
Fukuda et al. (‘359) relates to a radar imaging apparatus and an imaging method of detecting a target object. Fukuda et al. (‘359) teaches “the new sample period, 
    PNG
    media_image25.png
    21
    22
    media_image25.png
    Greyscale
, is to be expressed as a function of the original sample period, 
    PNG
    media_image26.png
    30
    105
    media_image26.png
    Greyscale
, which is P times shorter than the original Nyquist rate (paragraph 202: in the second operation mode, the down-sampling units 287a and 287b perform sampling of a baseband signal BB in a cycle shorter than a scan period of the first operation mode...the down-sampling units 287a and 287b perform sampling at the same cycle as that of the first sampling frequency in the first operation mode...a common anti-aliasing filter can be used in the first operation mode and the second operation mode. Next, the down-sampling units 287a and 287b, with respect to digital signals after the A/D conversion in the down-sampling units 287a and 287b, limit a frequency bandwidth by the low-pass filter...the down-sampling units 287a and 287b extract a single sample for each of the P samples obtained as the output signal. With this operation, the sampling frequency is converted into 1/P...a low-pass filter is designed each in the down-sampling units 287a and 287b such that aliasing does not occur with respect to the sampling frequency that is converted. Specifically, the cutoff frequency of the low-pass filter is designed to have a frequency lower than the Nyquist frequency corresponding to a sampling rate after the down-sampling. With this, noise can be decreased for a baseband signal which is down-sampled by the down-sampling units 287a and 287b).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Davis et al. (‘103)/Woodsum (‘551) with the teaching of Fukuda et al. (‘359) for improved radar signal processing (Fukuda et al. (‘359) – paragraph 30). In addition, both the prior art references, (Davis et al. (‘103), Woodsum (‘551), Fukuda et al. (‘359)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, adiating a transmission signal and by receiving reflected waves of the transmission signal reflected from the target object through array of antennas, forming complex baseband signal for radar signal processing.  

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Davis et al. (US20050195103 A1)/Woodsum (US 2009/0239551), and further in view of Woodsum (US 2013/0252568 A1).
Regarding Claim 6, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Woodsum (‘551) does not explicitly disclose “the technique can also be applied to, not only the Passive Beam Mechanics, (US Provisional Patent number 62,895574) technology used to increase the effective size of the original (real, versus synthetic) antenna or array, resulting in the construction or generation of a narrower beamwidth, but this shift can also be performed with virtually any set of antennas in the real array, and to any over sampled time period from 2 to P.”
Woodsum (‘568) relates to systems and methods for beamforming including noise conditioning. Woodsum (‘568) teaches “the technique can also be applied to, not only the Passive Beam Mechanics, (US Provisional Patent number 62,895574) technology used to increase the effective size of the original (real, versus synthetic) antenna or array, resulting in the construction or generation of a narrower beamwidth, but this shift can also be performed with virtually any set of antennas in the real array, and to any over sampled time period from 2 to P (paragraph 70: Figure 8: results are shown for patterns corresponding to conventional, 5 elements, 7 elements, and 21 elements, each of the latter three curves corresponding to different degrees of spatial oversampling, and sharing an increasingly and successively narrow main peak...the 21- element pattern corresponds to 10-times oversampling relative to the Nyquist sampling criterion for the minimum sampling required to avoid grating lobes (spatial aliasing). It can be seen from the plot that the beam-width becomes smaller as the number of elements increases, however, at some point, a minimum beam width is reached...the baseline Hermetic Transform Algorithm reaches a minimum width of 14 degrees, approximately 1/4 of the conventional beam width).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Davis et al. (‘103)/Woodsum (‘551) with the teaching of Woodsum (‘568) for improved antenna calibration (Woodsum (‘568) – paragraph 72). In addition, both the prior art references, (Davis et al. (‘103), Woodsum (‘551), Woodsum (‘568)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radio frequency signal through array of antennas, forming complex beam vector.  
Regarding Claim 10, which is dependent on independent claim 1, Davis et al. (‘103)/Woodsum (‘551) discloses the system of claim 1. Woodsum (‘551) does not explicitly disclose “the resulting array radiation patterns will observe fewer or no major sidelobes with gain levels equivalent to the main lobe thereby reducing radar false alarms.”
Woodsum (‘568) relates to systems and methods for beamforming including noise conditioning. Woodsum (‘568) teaches “the resulting array radiation patterns will observe fewer or no major sidelobes with gain levels equivalent to the main lobe thereby reducing radar false alarms (paragraph 22: Reduction of side-lobe level response is accomplished by antenna channel weighting prior to application of the linear transform (beam-forming) matrix T... reduction in side-lobe response (10 s of dBs) can be accomplished by channel weighting at the expense of a modest increase in the beam-width of the main lobe, and a modest reduction in spatial gain against spatially isotropic noise. A flip side of this is that the side-lobe reduction offers mitigation of strong interference from directions outside of the beam main-lobe).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Davis et al. (‘103)/Woodsum (‘551) with the teaching of Woodsum (‘568) for improved antenna calibration (Woodsum (‘568) – paragraph 72). In addition, both the prior art references, (Davis et al. (‘103), Woodsum (‘551), Woodsum (‘568)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radio frequency signal through array of antennas, forming complex beam vector.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lien (US 2017/0097684 A1) discloses compressed sensing (also known as compressive sampling, sparse sampling, and compressive sensing) provides an alternative to Nyquist-Shannon based digital signal processing. Relative to the Nyquist-Shannon sampling theorem, compressed sensing uses lower sampling rates for a same signal, resulting in fewer samples over a same period of time. Accordingly, devices that employ compressed sensing to detect in-the-air gestures via radar fields and/or radar signals can incorporate less complex and less expensive components than those applying signal processing based on the Nyquist-Shannon sampling theorem (paragraph 58).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648